Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 25, 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-13, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vesser et al (WO 2008/056180) in view of Hisasue et al (US 2002/0051359).

As per claim 1 VEESER et al depicts in figure 8 and discloses: A position indicator 1 that indicates a position, the position indicator 1 comprising: a casing of an electronic pen 5 { figure 8 & [page 16, lines 27-29] One button (A) 21 is on the surface at the front of the pen to be pressed with the index finger when the pen is used to simulate a spray paint device. Note: the “surface” is a part of the casing shown figure 8}; a position indicating part 7 that is disposed at one end of the casing and, in operation, indicates the position; a tracker 19 { figure 8 & [page 13, lines 25-27 ] The LEDs 19 emit infrared light which means the pattern is detectable only in the infrared domain and not visible to humans. The web camera is modified to detect images in the infrared spectrum by changing the filter in the camera (which generally blocks infrared light and lets visible light pass) to a suitable filter (e.g. band-pass) selected to block visible light and let infrared light pass. } which, in operation, causes an external device 3 to detect the position in a three-dimensional space { [page 13, lines 25-27 ]  The manipulation of virtual objects can even be extended into the 3rd dimension because, as discussed herein, the location of the tip of the pen can be accurately determined in 3D }; and electronic pen 5 is mounted. 

As per claim 12 VEESER et al figure 8 and discloses: A position detection system comprising: a position indicator 1; and a position detecting sensor 29; wherein the position indicator 1 comprises: a casing of an electronic pen 5 { figure 8 & [page 16, lines 27-29] One button (A) 21 is on the surface at the front of the pen to be pressed with the index finger when the pen is used to simulate a spray paint device. Note: the “surface” is a part of the casing shown figure 8}, a position indicating part 7 that is disposed at one end of the casing, wherein the position indicating part 7, in operation, communicates with the position detecting sensor 29 {  [page 15, lines 18-23] Software associated with the interface apparatus employs a mathematical model describing the sphere 7, camera 3 and light rays travelling from the sphere 7 toward the camera 3 and produce a projected image 27 of the sphere 7 on the sensor chip 29 (see Figures 3 and 4). } and the position in the three-dimensional space. {figure 5 & [page 20, lines 26-29] With reference to Figures 3, 4 and 5 (demonstrating an example of the OPODD) , a digital projector 35 is setup in the usual manner to project computer display content onto a projection surface 37, e.g. a white wall. } and causes the position detecting sensor 29 to detect a position on an input surface 37 of the position detecting sensor 29 indicated by the position indicating part 7, a tracker 19 { figure 8 & [page 13, lines 25-27 ] The LEDs 19 emit infrared light which means the pattern is detectable only in the infrared domain and not visible to humans. The web camera is modified to detect images in the infrared spectrum by changing the filter in the camera (which generally blocks infrared light and lets visible light pass) to a suitable filter (e.g. band-pass) selected to block visible light and let infrared light pass. } which, in operation, causes a spatial position detecting device to detect a position in a three-dimensional space { [page 13, lines 25-27 ]  The manipulation of virtual objects can even be extended into the 3rd dimension because, as discussed herein, the location of the tip of the pen can be accurately determined in 3D }, and a electronic pen 5 is mounted.

As per claim 18 VEESER et al discloses: A position detection system comprising: a position indicator 1; and a processing circuit 33; wherein the position indicator 1 comprises: a tracker 19 { figure 8 & [page 13, lines 25-27 ] The LEDs 19 emit infrared light which means the pattern is detectable only in the infrared domain and not visible to humans. The web camera is modified to detect images in the infrared spectrum by changing the filter in the camera (which generally blocks infrared light and lets visible light pass) to a suitable filter (e.g. band-pass) selected to block visible light and let infrared light pass. } which, in operation, causes a spatial position detecting device to detect a position of a position indicating part 7 of the position indicator 1 in a three-dimensional space { [page 13, lines 25-27 ]  The manipulation of virtual objects can even be extended into the 3rd dimension because, as discussed herein, the location of the tip of the pen can be accurately determined in 3D }; a casing of an electronic pen 5; and a electronic pen 5 is mounted, and wherein the processing circuit 33, in operation, calculates a position of the position indicating part 7 in the three-dimensional space, based on the position in the three-dimensional space detected by the spatial position detecting device, when the processing circuitry recognizes that the casing is mounted on the {figure 5 & [page 20, lines 26-29] With reference to Figures 3, 4 and 5 (demonstrating an example of the OPODD) , a digital projector 35 is setup in the usual manner to project computer display content onto a projection surface 37, e.g. a white wall. }

Regarding claims 1, 12 and 18 VEESER et al is silent as to: a holder. With respect to claims 1, 12 and 18 Hisasue et al depicts in figure 1: holder 1

Regarding claim 4 VEESER et al is silent as to: The position indicator 1 according to claim 1, wherein: the holder includes an operation part operable by a user, and the position indicator 1 further comprises a communication circuit which, in operation, communicates with the external device 3 in response to operation of the operation part.  With respect to claim 1 Hisasue et al discloses:  The position indicator according to claim 1, wherein: the holder 1 includes an operation part operable by a user, and the position indicator further comprises a communication circuit which, in operation, communicates with the external device in response to operation of the operation part.  { [0017] of Hisasue et al  A battery 1b, a switch 1c for detecting a position of the pen 2 to allow light beam (infrared rays) and/or supersonic waves to be emitted from the pen holder 2 when the front end of the pen 2 is pressed against the board by an operator holding the pen holder 1, an infrared rays emitter 1d, a supersonic waves emitter 1e, and an electric control circuit 1a for driving the infrared rays emitter 1d and the supersonic waves emitter 1e in response to the detected position of the pen 2 are mounted on the pen holder 1. }

Regarding claim 7 VEESER et al is silent as to: The position indicator 1 according to claim 1, further comprising: a communication part circuit which, in operation, communicates with the external device 3 in response to the electronic pen 5 being mounted to the holder.   With respect to claim 7 Hisasue et al discloses: The position indicator according to claim 1, further comprising: a communication part circuit which, in operation, communicates with the external device in response to the electronic pen 2 being mounted to the holder 1. { [0017] of Hisasue et al  A battery 1b, a switch 1c for detecting a position of the pen 2 to allow light beam (infrared rays) and/or supersonic waves to be emitted from the pen holder 2 when the front end of the pen 2 is pressed against the board by an operator holding the pen holder 1, an infrared rays emitter 1d, a supersonic waves emitter 1e, and an electric control circuit 1a for driving the infrared rays emitter 1d and the supersonic waves emitter 1e in response to the detected position of the pen 2 are mounted on the pen holder 1. }

Regarding claim 8 VEESER et al is silent as to: The position indicator 1 according to claim 1, further comprising: a locking part that locks the electronic pen 5 to the holder.  With respect to claim 8 Hisasue et al discloses: The position indicator according to claim 1, further comprising: a locking part that locks the electronic pen 2 to the holder 1. { [0006] The pen holder may further comprise a locking member for holding thereon the part of the pen stationarily, the locking member is movable on the holder body between first and second positions . . . }

It would have been obvious to a person having ordinary skill in the art at the time the invention was
effectively filed to provide the device of VEESER et al with a holder as taught by Hisasue et al. The
rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would
have been motivated to provide a device, such as a pen or position indicator, with a holder so as to
protect the device, as well as, determine when the device is not in use.

As per claim 2 VEESER et al discloses: The position indicator 1 according to claim 1, wherein: a position of the tracker 19 and a position of the position indicating part 7 are in a specific positional relation. { figure 8 }

As per claim 3 VEESER et al depicts in figure 5 and discloses: The position indicator 1 according to claim 1, wherein: the position indicating part 7, in operation, indicates a position on an input surface 37 of a position detecting sensor 29 {  [page 15, lines 18-23] Software associated with the interface apparatus employs a mathematical model describing the sphere 7, camera 3 and light rays travelling from the sphere 7 toward the camera 3 and produce a projected image 27 of the sphere 7 on the sensor chip 29 (see Figures 3 and 4). } and the position in the three-dimensional space. {figure 5 & [page 20, lines 26-29] With reference to Figures 3, 4 and 5 (demonstrating an example of the OPODD) , a digital projector 35 is setup in the usual manner to project computer display content onto a projection surface 37, e.g. a white wall. }

As per claim 5 VEESER et al depicts in figures 8 & 13 and discloses: The position indicator 1 according to claim 1, wherein: the tracker 19 is disposed at a position at which the tracker 19 is not hidden by a hand of a user when the user grips { figures 8 & 13 and [ page 38, lines 14-18] As demonstrated in Figure 13, the pen/stylus 139 (and a hand holding said) do not obscure or overshadow any visual content of the projection apart from an area 138 which would be obscured in any case were the image 135, for example, a hard copy or a touch screen display. Note: figure 8 shows that tracker 19 would not be hidden do the location when a user grips the case and the claimed invention lacks specificity as to whether the electronic pen is mounted or unmounted from the holder.  Therefore, when the user grips the holder when the pen is in the unmounted position, the unmounted pen tracker would not be hidden}

As per claim 6 VEESER et al discloses: The position indicator 1 according to claim 1, wherein: the electronic pen 5 further comprises an operation part 21 operable by a user in a state in which the electronic pen 5 is mounted to Note: Hisasue et al also shows operation part 6c }

As per claim 10 VEESER et al discloses: The position indicator 1 according to claim 1, wherein: the tracker 19 includes a Light Emitting Diode. { [page 13, lines 25-27 ] The pen 5 contains a small battery 17 which supplies power to two LEDs 19 which in turn illuminate the stripe pattern on the ball 7. (Note that in practice this could be one or several LEDs) . }

As per claim 11 VEESER et al discloses: The position indicator 1 according to claim 1, further comprising: a sensor 29 which, in operation, detects a motion or direction of the position indicator 1. { figure 3 & 4 }

As per claim 13 VEESER et al discloses: The position detection system according to claim 12, further comprising: a processing circuit 33 { figure 5 } which, in operation, selects a selected position, the selected position being either the position that is detected by the position detecting sensor 29 {  [page 15, lines 18-23] Software associated with the interface apparatus employs a mathematical model describing the sphere 7, camera 3 and light rays travelling from the sphere 7 toward the camera 3 and produce a projected image 27 of the sphere 7 on the sensor chip 29 (see Figures 3 and 4). } or the position in the three-dimensional space {figure 5 & [page 20, lines 26-29] With reference to Figures 3, 4 and 5 (demonstrating an example of the OPODD) , a digital projector 35 is setup in the usual manner to project computer display content onto a projection surface 37, e.g. a white wall. } that is detected by the spatial position detecting device. 

As per claim 15 VEESER et al discloses: The position detection system according to claim 12, further comprising: a processing circuit 33 { figure 5 } which, in operation, performs coordinate transformation that causes a first one of a coordinate system of the three-dimensional space {figure 5 & [page 20, lines 26-29] With reference to Figures 3, 4 and 5 (demonstrating an example of the OPODD) , a digital projector 35 is setup in the usual manner to project computer display content onto a projection surface 37, e.g. a white wall. } and a coordinate system of the input surface 37 of the position detecting sensor 29 to correspond with a second one of the coordinate system of the three-dimensional space and the coordinate system of the input surface 37 of the position detecting sensor 29. {  [page 15, lines 18-23] Software associated with the interface apparatus employs a mathematical model describing the sphere 7, camera 3 and light rays travelling from the sphere 7 toward the camera 3 and produce a projected image 27 of the sphere 7 on the sensor chip 29 (see Figures 3 and 4). }

As per claim 16 VEESER et al discloses: The position detection system according to claim 12, wherein: a position of the tracker 19 and a position of the position indicating part 7 are in a specific positional relation, and further comprising: a processing circuit 33 which, in operation calculates the position of the position indicating part 7 in the three-dimensional space { [page 13, lines 25-27 ]  The manipulation of virtual objects can even be extended into the 3rd dimension because, as discussed herein, the location of the tip of the pen can be accurately determined in 3D }, based on the position in the three-dimensional space detected by an interaction of the spatial position detecting device with the tracker 19 and the specific positional relation. {figure 5 & [page 20, lines 26-29] With reference to Figures 3, 4 and 5 (demonstrating an example of the OPODD) , a digital projector 35 is setup in the usual manner to project computer display content onto a projection surface 37, e.g. a white wall. }

As per claim 19 VEESER et al discloses: The position detection system according to claim 18, further comprising: a display which, in operation, displays a virtual image of the position indicator 1 having a tip at the position in the three-dimensional space detected by the spatial position detecting device. { [page 13, lines 25-27 ]  The manipulation of virtual objects can even be extended into the 3rd dimension because, as discussed herein, the location of the tip of the pen can be accurately determined in 3D }

As per claim 20 VEESER et al discloses: The position detection system according to claim 18, wherein: a position of the tracker 19 and a position of the position indicating part 7 are in a specific positional relation, and further comprising: a processing circuit 33 which, in operation calculates the position of the position indicating part 7 in the three-dimensional space{ [page 13, lines 25-27 ]  The manipulation of virtual objects can even be extended into the 3rd dimension because, as discussed herein, the location of the tip of the pen can be accurately determined in 3D }, based on the position in the three-dimensional space detected by an interaction of the spatial position detecting device with the tracker 19 and the specific positional relation. {figure 5 & [page 20, lines 26-29] With reference to Figures 3, 4 and 5 (demonstrating an example of the OPODD) , a digital projector 35 is setup in the usual manner to project computer display content onto a projection surface 37, e.g. a white wall. }

Claims 9, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vesser et al (WO 2008/056180) in view of Hisasue et al (US 2002/0051359) as applied to claims 1-8, 10-13, 15-16 and 18-20 above, and further in view of Dai et al (US 2014/0354553).

As per claims 9 and 17 VEESER et al discloses: The position indicator 1 according to claim 3, wherein: the electronic pen 5 indicates the position on the input surface 37 of the position detecting sensor 29 by being coupled to the position detecting sensor 29 Regarding claims 9 and 17 VEESER et al is silent as to: the position detecting sensor being an electromagnetic induction system or by a capacitive coupling system.  With respect to claims 9 and 17 Dai et al discloses:  the position detecting sensor being an electromagnetic induction system or by a capacitive coupling system.  { [0090] For example, capacitive touchscreens detect touch input when an object (e.g., a fingertip or stylus) distorts or interrupts an electrical current running across the surface. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was
effectively filed to provide the device of VEESER et al with the position detecting sensor being an electromagnetic induction system or by a capacitive coupling system as taught by Dai et al. The
rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would
have been motivated to provide a device, such as a pen or position indicator, with a position detecting sensor being an electromagnetic induction system or by a capacitive coupling system so as to provide an intuitive interactive input system for an electronic device.

As per claim 14 VEESER et al discloses: The position detection system according to claim 13, further comprising: a display which, in operation, displays a locus of the selected position, wherein an image including the locus displayed on the display is a VR (Virtual Reality) image. Regarding claim 14 VEESER et al is silent as to:  The position detection system according to claim 13, further comprising: a display which, in operation, displays a locus of the selected position, wherein an image including the locus displayed on the display is a VR (Virtual Reality) image.  With respect to claim 14 Dai et al discloses:  The position detection system according to claim 13, further comprising: a display which, in operation, displays a locus of the selected position, wherein an image including the locus displayed on the display is a VR (Virtual Reality) image. { [0086] Other examples of a NUI include motion gesture detection using accelerometers/gyroscopes, facial recognition, 3D displays, head, eye, and gaze tracking, immersive augmented reality and virtual reality systems, all of which provide a more natural interface, as well as technologies for sensing brain activity using electric field sensing electrodes (EEG and related methods). }

It would have been obvious to a person having ordinary skill in the art at the time the invention was
effectively filed to provide the device of VEESER et al with a display which, in operation, displays a locus of the selected position, wherein an image including the locus displayed on the display is a VR (Virtual Reality) image as taught by Dai et al. The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a device, such as a pen or position indicator, with a display which, in operation, displays a locus of the selected position, wherein an image including the locus displayed on the display is a VR (Virtual Reality) image so as to provide the user with an immersive and realistic experience.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd